
	
		III
		110th CONGRESS
		1st Session
		S. RES. 413
		IN THE SENATE OF THE UNITED STATES
		
			December 19
			 (legislative day, December 18), 2007
			Mr. Burr (for himself
			 and Mrs. Dole) submitted the following
			 resolution; which was considered and agreed to 
		
		RESOLUTION
		Commending the Wake Forest University Demon
		  Deacons of Winston-Salem, North Carolina, for winning the 2007 National
		  Collegiate Athletic Association Men’s Soccer National
		  Championship.
	
	
		Whereas the Wake Forest Demon Deacons beat the Ohio State
			 Buckeyes 2–1 to win the finals of the 2007 College Cup;
		Whereas, in the 11th minute, Demon Deacon goalkeeper Brian
			 Edwards blocked a close-range shot and defender Lyle Adams cleared the net to
			 prevent the Buckeyes from attempting to score on the rebound;
		Whereas Brian Edwards was named the Most Outstanding
			 Defensive Player at the College Cup after making 12 saves in the NCAA
			 Championships and allowing only two goals in five postseason games;
		Whereas, in the very next possession, Ohio State’s Roger
			 Espinoza scored in the 13th minute;
		Whereas Marcus Tracy had the tying goal in the 66th
			 minute, his third of the 2007 College Cup, finishing a run from sophomore Cody
			 Arnoux;
		Whereas Zack Schilawski scored the game-winning goal in
			 the 74th minute by taking a cross from Marcus Tracy and firing the center shot
			 from 10 yards out;
		Whereas for seniors Julian Valentin, Pat Phelan, Brian
			 Edwards, and Alimer Gonzales, the game marked the end of their college
			 careers;
		Whereas Marcus Tracy was named the Most Outstanding
			 Offensive Player at the College Cup after scoring both goals in the 2–0
			 semifinal win over Virginia Tech, scoring the game-tying goal in the finals
			 against Ohio State, and assisting on the game-winning goal by Zack
			 Schilawski;
		Whereas Sam Cronin, Zach Schilawski, and Cody Arnoux were
			 all named to the College Cup All-Tournament Team;
		Whereas Wake Forest was represented on the National Soccer
			 Coaches Association of America (NSCAA)/Adidas All-America team by defender Pat
			 Phelan (first team), midfielder Sam Cronin (second team) and forward Cody
			 Arnoux (third team), and was the only school to have a representative on the
			 first, second, and third All-America teams;
		Whereas defender Julian Valentin was named to the
			 All-Senior All-America team sponsored by Lowe’s;
		Whereas Wake Forest’s run to the national championship
			 included a second round win over Furman (1–0), a third round win over West
			 Virginia (3–1), a quarterfinal round win over Notre Dame (1–0), and a semifinal
			 round win over Virginia Tech (2–0);
		Whereas Wake Forest finished with a 22–2–2 record on the
			 season;
		Whereas Wake Forest was the number two seed in the
			 tournament and making its second consecutive College Cup appearance;
		Whereas the Demon Deacons have been to 12 NCAA Tournaments
			 including seven straight;
		Whereas Wake Forest was ranked first or second in the
			 major soccer polls for the vast majority of the 2007 regular season;
		Whereas the NCAA title is the eighth national championship
			 for Wake Forest athletics; and
		Whereas the university also holds three titles in field
			 hockey (2002, 2003, 2004), three titles in men’s golf (1974, 1975, 1986) and a
			 title in baseball (1955): Now, therefore, be it
		
	
		That the Senate—
			(1)applauds the Wake
			 Forest University Demon Deacons men's soccer team for its historic season and
			 championship title;
			(2)recognizes the
			 hard work and preparation of the players, head coach Jay Vidovich, and the
			 assistant coaches and support personnel who all played critical roles in this
			 championship; and
			(3)requests the
			 Secretary of the Senate to transmit an enrolled copy of the resolution
			 to—
				(A)Dr. Nathan O.
			 Hatch, President of Wake Forest University;
				(B)Ron Wellman,
			 Director of Athletics at the University; and
				(C)Jay Vidovich,
			 Head Coach.
				
